Title: To George Washington from Oliver Ellsworth, 6 March 1797
From: Ellsworth, Oliver
To: Washington, George



Sir,
March 6. 1797.

As preperation for your departure will not conveniently admit of your receiving any more visits, you will suffer me in this manner, to bid you a most respectful and most cordial, farewell. With the same ardour that I have sought the felecity and glory of your Administration: do I now implore for you in repose, those sublime pleasures from a review of the past and perspective of the future, which a life of Patriotism eminently entitles and quallifies, to enjoy. I can not wish, Sir, that your happiness may be compleat without being permitted to extend the same wish to Mrs Washington. With high consideration, I have the honor to be, Sir your obedient humble Servant

Oliver Ellsworth

